Name: Commission Regulation (EEC) No 1413/87 of 22 May 1987 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder for feed for animals other than young calves
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  agricultural activity
 Date Published: nan

 23 . 5. 87 No L 135/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1413/87 of 22 May 1987 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder for feed for animals other than young calves other hand in the selling prices fixed under the two abovementioned Regulations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 7 (5) thereof, Whereas available quantities of skimmed-milk powder offered for sale under Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves (3), as last amended by Regulation (EEC) No 1029/87 (4), are limited at present ; whereas this situation is likely to cause speculative movements with respect to Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for animals other than young calves (*), as last amended by Regulation (EEC) No 1029/87 ; whereas, in order to avoid such movements, there must be an increase on the one hand in the amount by which the minimum price is exceeded and on the HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 9(6) of Regulation (EEC) No 368/77, ' 1,5 ECU' is hereby replaced by '20 ECU'. 2. In Article 2 (2) (b) of Regulation (EEC) No 443/77, ' 1,5 ECU' is hereby replaced by '20 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 78, 20 . 3 . 1987, p. 1 . (3) OJ No L 52, 24. 2. 1977, p . 19 . 0 OJ No L 97, 10 . 4. 1987, p . 26. M OJ No L 58, 3 . 3 . 1977, p . 16 .